EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett Sylvester on 8/8/2022.

The application has been amended as follows: 

Claim 1: Lines 32-33 recites “(6) the number of dark area areas having an equivalent circle diameter equal to or greater than 101 is 0 to 200.” has been amended to 

(6) the number of dark areas having an equivalent circle diameter equal to or greater than 101 nm is 0 to 200.”










Terminal Disclaimer
The terminal disclaimers filed on 7/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Applications 17155738 (now US Patent 11361789), 17154002 (now US Patent 11410696), and 17490008; and US Patents 11302356, 11264054, 11244702, and 11295763 have been reviewed and is accepted.  The terminal disclaimers have been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The prior art of record is replete with references that teach a magnetic recording and reproducing device comprising a magnetic recording medium, wherein the magnetic recording medium includes a non-magnetic support and a magnetic layer including a ferromagnetic powder.  For example, please see paragraph [0012] in Mori (US Pub. No. 20170092314).  Mori teaches nonmagnetic particles embedded in the magnetic layer, wherein a number of protrusions 5 nm or greater in height is 800 or greater and the number of protrusions 20 nm or greater in height is 20 or less as measured by AFM per an area 40 µmx40 µm (Abstract, [0052], and [0053]).  Mori further teaches incorporating an abrasive additive into the magnetic layer [0119].
Biskeborn et al. (US Pub. No. 20110273797) teaches a recording element is an inductive recording element including a first magnetic pole which generates a magnetic field, and a second magnetic pole which is separated from the first magnetic pole with a write gap interposed therebetween.  Biskeborn et al. further teaches a distal end width of the first magnetic pole is substantially the same as a distal end width of the second magnetic pole (Abstract and Fig. 2). Sato (US Pub. No. 20160293196) teaches a reproducing element, wherein a reproducing element width of the reproducing element is within a range of 0.09 to 1.00 µm ([0041] and [0042]).
The prior art of record fails to fairly teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  Specifically, a number of distribution A of a plurality of bright regions and a number of distribution B of a plurality of dark regions as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785